DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zheng
(CN107910677A).
With regard to claim 1, Zheng teaches, as shown in figures 3-10: “A radio frequency connector, comprising: a first base 21; a first terminal (middle terminal 22 in figure 5) disposed on the first base 21, a first shielding frame 23 is disposed around the first base 21; an end face (bottom end of 23 in figure 13) of an end of the first shielding frame 23 configured to contact a first external printed circuit board (PCB), and the end of the first shielding frame 23 being in a shape of a complete and gapless ring; and a convex encapsulation part 2317’ and 2314’ covering a weld 

With regard to claim 2, Zheng teaches: “The radio frequency connector according to Claim 1”, as shown above.
Zheng also teaches, as shown in figures 3-10 and translation page 9 lines 3-4: “wherein at least one part 232 of the end face of the first shielding frame 23 is welded to the first external PCB”.

With regard to claim 3, Zheng teaches: “The radio frequency connector according to Claim 1”, as shown above.
Zheng also teaches, as shown in figure 1: “further comprising a second base 11 which is plugged and matched with the first base 21, wherein a second shielding frame 13 is disposed around the second base 11, and at least one part of the first shielding frame 23 is located in the second shielding frame 13 (when 1 and 2 are connected in figure 2)”.

With regard to claim 4, Zheng teaches: “The radio frequency connector according to Claim 3”, as shown above.
Zheng also teaches, as shown in figures 1-2: “wherein an end face 132 of an end (bottom of 13 in figure 2) of the second shielding frame 13 is configured to contact a second external PCB, and the end, close to the second external PCB, of the second shielding frame 13 is in the shape of the complete and gapless ring”.

With regard to claim 7, Zheng teaches: “The radio frequency connector according to Claim 6”, as shown above.
Zheng also teaches, as shown in figure 9: “wherein gaps are reserved between inner walls of the convex encapsulation parts 2317’ and the weld legs 223’ of the first terminal 22”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng (CN107910677A).
With regard to claim 5, Zheng teaches: “The radio frequency connector according to Claim 4”, as shown above.
Zheng does not teach: “wherein at least one part of the end face of the second shielding frame is welded to the second external PCB”. However, Zheng does teach the use of welding for the first shielding frame (translation page 9 lines 3-4). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use welding on at least one part of the end face of the second shielding frame to connect to the second external PCB in order to securely fasten the frame to the second PCB.
Response to Arguments
Applicant's arguments filed 1/5/22 have been fully considered but they are not persuasive. With regard to claim 1, applicant argues that the prior art reference does not teach the convex encapsulation part of the cited reference is not disposed between the end face of the first shield frame and the first base.  The Examiner has amended the rejection to account for this new feature, citing the element 2314’ and 2317’ as forming the convex encapsulation part, which is a convex encapsulation part that is disposed between the end face of the first shield frame and the first base.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277. The examiner can normally be reached M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN M KRATT/             Examiner, Art Unit 2831                                                                                                                                                                                           	January 14, 2022
/ABDULLAH A RIYAMI/             Supervisory Patent Examiner, Art Unit 2831